Title: John Adlum to Thomas Jefferson, 27 February 1816
From: Adlum, John
To: Jefferson, Thomas


          
            Dear Sir
            George Town District of Columbia Feby. 27th 1816—
          
          I did not receive your favour of the 16th Ult untill yesterday. I now reside in the neighbourhood of this Town, and have lived here near two years, I heard by accident of your letter being in the Post office of Havre degrace, and wrote to the Post master for it, it was very neglectful of him not to forward it to me, as he knew I resided in this vicinity,
          As I suppose the person to whom I sold my farm at Havre degrace had grubbed up all my the grape vines I left there, I have written to Levin Gale Esquire son to my late friend Mr George Gale who got the grape from me to forward you a number of the cuttings of the grape you want, which I am very sure he will do with a great deal of pleasure, and I have requested him that when he forwards them to you to write you that no time may be lost, in planting them &c. I have also written him some time since to save a number of cuttings for me, and expect to be at his house some time next month. and if it is not too late, I will send you an additional number of cuttings, I hope you will believe that I do not think it any trouble, where I can be in any manner useful in promoting the culture of any thing useful in the my country—I am Dear Sir
          
             with sentiments of respect & esteem your most Obedt Servt
            John Adlum
          
        